NOT DESIGNATED FOR PUBLICATION

                                          No. 121,453

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                               ANDREIA RENEE BRONNENBERG,
                                        Appellant.

                                 MEMORANDUM OPINION


       Appeal from Montgomery District Court; F. WILLIAM CULLINS, judge. Opinion filed April 24,
2020. Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN, J., and MCANANY, S.J.


       PER CURIAM: Andreia Bronnenberg pleaded no contest to burglary of a non-
dwelling. Based on her criminal-history score (E) and the severity of the crime (level 7),
Bronnenberg's presumptive sentence under Kansas sentencing guidelines was probation
with an underling prison sentence of 19 to 23 months that she'd have to serve if she
couldn't complete probation.


       But the district court found that a special rule applied to Bronnenberg: because she
had committed the burglary while on probation for another felony, the court had the
discretion to send Bronnenberg to prison rather than place her on probation. The court
exercised that discretion and imposed a prison sentence; the sentence was 21 months,
within the presumptive range under the guidelines.
       Bronnenberg has appealed, arguing that the district court abused its discretion in
two ways. She first says that the court erred by sentencing her to 21 months in prison
rather than 19 months. But the presumptive length of Bronnenberg's sentence under the
guidelines was 19 to 23 months; we are precluded, by statute, from reviewing sentences
that fall within the presumptive range. See K.S.A. 2019 Supp. 21-6820(c)(1); State
v. Huerta, 291 Kan. 831, Syl. ¶ 3, 247 P.3d 1043 (2011).


       Her other argument is that the district court erred by sending her to prison when it
had the option to place her on probation. She doesn't contest that a statute, K.S.A. 2019
Supp. 21-6604(f)(1), gave the court the discretion to order a prison sentence because
Bronnenberg had committed her crime while on probation for another felony. She instead
says that the district court abused that discretion.


       Unless the district court has made a legal or factual error (which isn't claimed
here), we will set aside its discretionary decision only if no reasonable person could agree
with it. State v. Jones, 306 Kan. 948, Syl. ¶ 7, 398 P.3d 856 (2017). We see nothing
unreasonable here. Bronnenberg committed a felony while on probation in another felony
case. Based on that, a reasonable person could conclude that Bronnenberg wasn't taking
probation seriously and therefore wasn't a good candidate for probation in this case.


       On Bronnenberg's motion, we accepted this appeal for summary disposition under
K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court Rule 7.041A (2019 Kan. S.
Ct. R. 47). After reviewing the record available to the sentencing court, we find no error
in the sentence that it imposed.


       We therefore affirm the district court's decision.




                                               2